The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-4, claims 32-40 and 48 in the reply filed on 07/12/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant traverses the restriction requirement insofar as FIGURES 1-3 and FIGURE 4 are regarded as distinct species. FIGURE 4 is simply a cross-sectional view of the embodiment of FIGURES 1-3 and therefore is not properly regarded as a distinct species.” on remarks page 8, lines 4-6.  This is found persuasive and therefore, Figure 4 is now incorporate in Species I, and Figure 7 is now incorporate in Species III.  Species II and IV are now canceled.
The requirement is still deemed proper and is therefore made FINAL.
Claims 25-31 and 41-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: the status of applications listed in the priority claim on page 1 needs to be updated with the US Patent numbers and abandoned application 13/236,549 cannot be incorporated by reference.  Examiner suggest to either removed the abandoned application or remove the text “the contents of which are incorporated herein by reference in their entirety”.  
Appropriate correction is required.
Double Patenting
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,154,751. Although the claims at issue are not identical, they are not patentably distinct from each other because even though the terms used in the instant application are different from the terms used in the U.S. Patent, the scope of the instant application and the U.S. Patent are the same.

Regarding claim 32:
U.S. Patent No. 10,154,751
Instant Application No. 16/835,165
1. A beverage brewing device for use with a single serve beverage brewer having a brewing holster, an inlet probe for dispensing water, the inlet probe moveable between a non-brewing position and a brewing position, and an outlet probe extending upwardly into the brewing holster for outletting a brewed beverage, the beverage brewing device comprising: 

a lid defining an inlet probe opening sized to receive the inlet probe; 

a cup comprising:

 a sidewall having a circular upper edge defining an upper opening, a lower edge defining a lower opening, and an inner sidewall surface extending between the circular upper edge and the lower edge; 

a bottom wall having a planar inner surface and planar outer surface opposite the planar inner surface, the bottom wall extending across the lower opening such that the planar inner surface intersects the inner sidewall surface, the bottom wall defining a receptacle opening extending inwardly into the bottom wall from an edge of the bottom wall; 

a receptacle secured to the bottom wall over the receptacle opening and extending upwardly from the bottom wall and lower edge toward the upper edge, the receptacle having a convex inner surface and a concave outer surface, the concave outer surface sized to receive the outlet probe when the cup is positioned within the brewing holster, the receptacle being a continuous layer of material that prevents fluid flow through the continuous layer of material; 

one or more mesh filters included in at least one of the sidewall and the bottom wall; 

wherein the convex inner surface, planar inner surface and inner sidewall surface define a volume for receiving brewing material, the volume being sealed except for the one or more mesh filters and the upper opening.
32. A beverage brewing device comprising:

a lid hingedly attached to a body and moveable between opened and closed positions, the lid having a central opening; the body comprising: 

a sidewall having a circular upper rim for engagement with the lid in the closed position, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper rim and the lower edge;

a bottom surface having an inner bottom surface and an outer bottom surface opposite the inner bottom surface, the bottom surface extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the inner sidewall surface and inner bottom surface combining to form an internal volume;

an outlet probe receptacle having a receptacle wall extending inwardly from the inner sidewall surface and positioned in the bottom surface inwardly toward a center of the bottom surface, the receptacle wall configured as an indentation extending into the internal volume; and

one or more filter areas defined in the body;

wherein the sidewall, the bottom surface, the receptacle wall, and the one or more filter areas are configured to, in combination, retain a dry beverage medium within the internal volume; and

whereby a liquid is insertable through the central opening of the lid and will flow out of the internal volume through the one or more filter areas.


Claim 32 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of copending Application No. 16/178,428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because even though the terms used in the instant application are different from the terms used in the U.S. Patent, the scope of the instant application and the U.S. Patent are the same.

Regarding claim 32:
Co-pending Application No. 16/178,428
Instant Application No. 16/835,165
25. A beverage brewing device comprising: 

a lid defining an inlet probe opening; and 

a cup-shaped body comprising:

a sidewall having an upper edge defining an upper opening, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper edge and the lower edge, the inner sidewall surface facing into a brewing volume;

a bottom wall having an inner bottom surface facing into the brewing volume and an outer surface opposite the inner bottom surface, the bottom wall extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the bottom wall defining a receptacle opening extending inwardly into the bottom wall partially toward a center of the bottom wall;

a receptacle positioned in the bottom wall and including a receptacle wall extending over the receptacle opening and extending upwardly from the bottom wall and lower edge toward the upper edge, the receptacle wall having a convex inner surface and a concave outer surface; and

one or more filter areas included in the cup-shaped body,

wherein the convex inner surface, inner bottom surface and inner sidewall surface define the brewing volume for receiving brewing material; 

wherein the convex inner surface extends above the entirety of the inner bottom surface and extends inwardly such that a portion of the convex inner surface 1s positioned to a point inward from the entirety of the inner sidewall surface; 

wherein the concave outer surface extends above the entirety of the inner bottom surface and extends inwardly to a point such that a portion of the concave outer surface is positioned inward from the entirety of the inner sidewall surface; and wherein the receptacle wall comprises:

a vertical portion extending upwardly from the inner bottom surface and having vertical edges of the vertical portion secured along the inner sidewall surface and a bottom edge of the vertical portion secured to the inner bottom surface; and

a horizontal portion secured over a top edge of the vertical portion, the top edge being opposite the bottom edge, the horizontal portion being connected at one edge to the inner sidewall surface.
32. A beverage brewing device comprising:

a lid hingedly attached to a body and moveable between opened and closed positions, the lid having a central opening; the body comprising: 

a sidewall having a circular upper rim for engagement with the lid in the closed position, a lower edge defining a lower perimeter, and an inner sidewall surface extending between the upper rim and the lower edge;

a bottom surface having an inner bottom surface and an outer bottom surface opposite the inner bottom surface, the bottom surface extending across the lower perimeter such that the inner bottom surface intersects the inner sidewall surface, the inner sidewall surface and inner bottom surface combining to form an internal volume;

an outlet probe receptacle having a receptacle wall extending inwardly from the inner sidewall surface and positioned in the bottom surface inwardly toward a center of the bottom surface, the receptacle wall configured as an indentation extending into the internal volume; and

one or more filter areas defined in the body;

wherein the sidewall, the bottom surface, the receptacle wall, and the one or more filter areas are configured to, in combination, retain a dry beverage medium within the internal volume; and

whereby a liquid is insertable through the central opening of the lid and will flow out of the internal volume through the one or more filter areas.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim objections
Claims 33-40 and 48 are objected to as being dependent upon a rejected base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 8,720,320, US 2013/0017303 and US 2011/0303095.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/11/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761